United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-459
Issued: August 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2008 appellant filed a timely appeal of the June 18 and October 6, 2008
merit decisions of the Office of Workers’ Compensation Programs, denying her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing April 7, 2008 causally related to her accepted employment-related injury.
FACTUAL HISTORY
On October 4, 2004 appellant, then a 41-year-old flat sorter, sustained a back injury as a
result of lifting a tub at work on that date. She returned to work on October 8, 2004 as a fulltime modified clerk working on an advance flats sorter 100 machine. By letter dated October 18,
2004, the Office accepted appellant’s claim for lumbar strain. On May 4, 2005 Dr. Suzanne J.

Cornwall, an attending Board-certified family practitioner, released appellant to return to full
duty in her date-of-injury position.
On April 19, 2008 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability commencing April 7, 2008. On the claim form, Donald E. Overton, a
supervisor, stated that appellant worked with restrictions from October 8, 2004 to June 15, 2005.
Appellant was released by an attending physician to return to full duty in her date-of-injury
position.
By letter dated May 8, 2008, the Office addressed the factual and medical evidence
appellant needed to submit to establish her recurrence of total disability claim. Appellant was
allowed 30 days to submit such evidence. She did not respond.
By decision dated June 18, 2008, the Office denied appellant’s recurrence of total
disability claim. It found the evidence of record insufficient to establish that she sustained a
recurrence of total disability commencing April 7, 2008 causally related to her accepted
employment-related injury.
In a June 15, 2008 letter, Mr. Overton stated that in March 2007 appellant bid into Tour 1
Automation. On April 10 and 12, 2008 appellant called in sick due to a thoracic muscle strain.
Mr. Overton related that appellant performed light-duty work from April 12 to 30, 2008.
Appellant performed her normal work duties from May 1 through 16, 2008 but asked to do so
using Tier-3 data bar code sorting machines rather than Tier-4 machines. Beginning on May 17,
2008 she performed her normal work duties with no restrictions or accommodations.
Mr. Overton stated that appellant never informed him that her light-duty work or accommodation
on the Tier-3 machines was due to an old injury or any injury. It was not until he received the
Form CA-2a that he became aware of her employment-related back injury. Appellant’s leave
and analysis records from January 22, 2005 to July 15, 2008 indicated that she was off work due
to back problems.
In a July 22, 2008 letter, Gary Pitzl, an acting manager of distribution operations, stated
that, since the closing of appellant’s case on May 4, 2005, no accommodations were made
related to her accepted employment injury. Appellant was absent 64 times from work through
April 7, 2008 due to a nonwork-related neurological condition.
On August 13, 2008 appellant requested reconsideration. She stated that, following her
October 4, 2004 employment injury, she returned to her flat sorter duties which involved
removing flat mail from tubs and loading them onto a feeder. Subsequently, appellant worked in
automation letters which involved loading trays filled with letters onto a ledge, sweeping a
machine from ankle level to well above the shoulder, and pulling mail and twisting to place it in
trays four stackers high. She suffered from severe migraines which caused her to miss many
days from work. Appellant was diagnosed with Arnold Chiari malformation syndrome for which
she underwent surgery and was off work for three months. She returned to a limited-duty work
schedule, one or two days per week and worked on easier machines. Appellant continued to
experience severe migraines and missed many days from work. She was subsequently diagnosed
with post-traumatic stress disorder and at that time she worked one to two days per week and
planned to gradually work more days over six months.

2

In an August 6, 2008 letter, Mary Hughes, a registered nurse, stated that appellant was
evaluated on April 11, 15 and June 3, 2008 for back pain.
In a June 3, 2008 medical report, Dr. Jay L. Hawkins, an internist, stated that appellant
was being followed for a recurrence of her accepted employment injury. Appellant experienced
intermittent episodes of exacerbated left lower lumbar pain that radiated up towards the thoracic
area and down into the left leg. Her pain worsened with lifting especially over the head, and
prolonged standing and walking. Appellant’s acute episodes improved with medication and rest.
On physical examination, Dr. Hawkins reported tenderness to palpation over the left lower
lumbar paraspinal muscles and into the superior gluteal region. There was no pain over the
spinous processes or in the sacroiliac joints themselves. Positive straight leg raising was at
approximately 60 degrees on the right and 45 degrees on the left. Dr. Hawkins stated that the
maneuver reproduced pain in appellant’s lower back but did not cause radiculopathy or sciatictype pain. On neurological examination, he reported continued 1+ deep tendon reflexes which
were equal bilaterally with 5/5 strength. Chronic neuropathy in the bilateral lower extremities
was unchanged. Dr. Hawkins stated that a 2004 magnetic resonance imaging (MRI) scan
demonstrated facet joint disease which caused mild central canal narrowing at L4-5 and
degenerative facet joint disease at L3-4 and L5-S1. He opined that appellant’s accepted
employment-related lumbar muscle strain continued to be exacerbated by heavy lifting and
prolonged standing. Dr. Hawkins stated that lumbar muscle strains were prone to recurrent
exacerbation and often required prolonged management with medication and physical therapy.
By decision dated October 6, 2008, the Office denied modification of the June 18, 2008
decision. It found that the evidence submitted by appellant was insufficient to establish that she
sustained a recurrence of disability commencing April 7, 2008.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.1
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.2 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal

1

20 C.F.R. § 10.5(x).

2

Kenneth R. Love, 50 ECAB 193, 199 (1998).

3

relationship between her recurrence of disability and her employment injury.3 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.4 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.5
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.6 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.7 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.8
ANALYSIS
The Office accepted that appellant sustained a lumbar strain while in the performance of
duty on October 4, 2004. Appellant returned to her regular duties as of May 4, 2005. She
claimed a recurrence of total disability commencing April 7, 2008. The Board finds that
appellant has failed to submit sufficient medical evidence to establish that her claimed recurrence
was caused or aggravated by her accepted employment-related lumbar strain.
The August 6, 2008 letter of Ms. Hughes, a registered nurse, does not constitute probative
evidence. A nurse is not defined as a physician under the Federal Employees’ Compensation
Act.9 This letter does not constitute competent medical evidence to support appellant’s
recurrence of disability claim.
Dr. Hawkins’ June 3, 2008 report provided findings on physical examination. He noted
that appellant experienced pain in the left lower lumbar paraspinal muscles and into the superior
gluteal region. Dr. Hawkins noted that a 2004 MRI scan showed a facet joint disease of the
lumbar spine. He noted the original diagnosis of lumbar strain, from which appellant was able to
return to regular duty. After reporting the results of his examination and diagnostic testing,
Dr. Hawkins opined that heavy lifting and prolonged standing exacerbated appellant’s accepted
3

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

4

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

5

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

6

See Ricky S. Storms, supra note 4; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
7

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
8

See Ricky S. Storms, supra note 4; Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See 5 U.S.C. § 8101(2); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

4

employment-related lumbar muscle strain. He stated that lumbar muscle strains were prone to
recurrent exacerbation and often required prolonged management with medication and physical
therapy. While Dr. Hawkins indicated that appellant’s work duties of heaving, lifting and
prolonged standing contributed to her current back condition, he failed to provide medical
rationale explaining how the condition was caused by the accepted October 4, 2004 employment
injury.10 He noted that appellant’s work duties following her return to regular duty resulted in a
reexacerbation of her lumbar symptoms. Further, Dr. Hawkins did not provide any opinion
addressing her disability for work commencing April 7, 2008. The Board finds that his report is
insufficient to establish appellant’s claim.
Appellant failed to submit rationalized medical evidence establishing that her disability
commencing April 7, 2008 resulted from the effects of her employment-related lumbar strain.
The Board finds that she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability commencing April 7, 2008 causally related to her accepted employment-related
injury.
ORDER
IT IS HEREBY ORDERED THAT the October 6 and June 18, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 21, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Richard A. Neidert, 57 ECAB 474 (2006); Alice J. Tysinger, 51 ECAB 638 (2000) (where the Board found that
a medical opinion not fortified by medical rationale is of little probative value).

5

